Appeal unanimously dismissed as moot. Memorandum: Appellants seek a judgment declaring former subdivision 7 of section 599 of the Judiciary Law unconstitutional. The Legislature by amendment to subdivision 7 of section 599 and subdivision 7 of *998section 665 of the Judiciary Law in February, 1975 (L. 1975, ch 4, §§ 3, 6 effective immediately) repealed the previous automatic exemption granted women from serving as jurors. This legislative action followed as a result of the recent decisions of the Supreme Court in Taylor v Louisiana (419 US 522), which held that the petit jury must be selected from a representative cross section (which may not exclude all women) of the community as fundamental to the right to a jury trial guaranteed by the Sixth Amendment and Daniel v Louisiana (420 US 31), which held that Taylor is not to be applied retroactively. In view of these circumstances, this appeal is rendered moot. (Appeal from judgment of Cayuga Special Term in declaratory judgment action.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Witmer, JJ.